     Case 1:20-cv-01168-DAD-BAM Document 33 Filed 12/22/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   MESHAN RACHAL,                                   No. 1:20-cv-01168-DAD-BAM
11                     Plaintiff,
12          v.                                        ORDER DISMISSING DEFENDANTS
                                                      WINDHAM PROFESSIONALS, INC.
13   BETSY DEVOS, in her official capacity as         AND GC SERVICES LIMITED
     Secretary of Education, et al.,                  PARTNERSHIP WITH PREJUDJICE
14
                       Defendants.                    (Doc. No. 31)
15

16

17          On December 17, 2020, plaintiff Meshan Rachal filed a motion to voluntarily dismiss

18   defendants Windham Professionals, Inc. (“Windham”) and GC Services Limited Partnership

19   (“GC Services”) from this action with prejudice pursuant to Federal Rule of Civil Procedure

20   41(a)(2). (Doc. No. 31.) On December 7, 2020, plaintiff had filed a notice of settlement of all

21   matters pending between plaintiff and defendant Windham in this action. (Doc. No. 25.) On

22   December 11, 2020, plaintiff had filed a notice of settlement of all matters pending between

23   plaintiff and defendant GC Services in this action. (Doc. No. 27.) Good cause appearing,

24   plaintiff’s request under Fed. R. Civ. P. 41(a)(2) is granted, and defendants Windham and GC

25   Services are dismissed from this action with prejudice.

26   IT IS SO ORDERED.
27
        Dated:     December 21, 2020
28                                                       UNITED STATES DISTRICT JUDGE
                                                     1
